Order entered December 1, 2015




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-15-01314-CV

                ESTATE OF HOWARD GILLIS THOMAS, DECEASED

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-10-00877-1

                                         ORDER
      Before the Court is appellant’s November 25, 2015 motion for an extension of time to file

the clerk’s and reporter’s records. The reporter’s record was filed on November 29, 2015.

Accordingly, we GRANT the motion to the extent that the clerk’s record shall be filed by

DECEMBER 14, 2015.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE